

Exhibit 10.7
SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT




THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), is entered
into as of March 23, 2017, by and between The New Home Company Inc., a Delaware
corporation (the “Company”) and Thomas Redwitz (“Executive”). Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to such
terms in the Employment Agreement (as defined below).


WHEREAS, the Company and Executive have entered into that certain Employment
Agreement, dated as of January 30, 2014, as amended by that certain Amendment to
Employment Agreement, dated February 16, 2017, (as amended, the “Employment
Agreement”) which sets forth the terms and conditions of Executive’s employment
by the Company; and


WHEREAS, the Company and Executive desire to amend the Employment Agreement to
adjust the circumstances under which Executive receives the Severance Payment
following a Termination for Good Reason by amending the definition of Good
Reason, as set forth in this Amendment.


NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and Executive hereby amend the Employment Agreement as
follows, effective as of March 17, 2017:


1.Sub-section 4(e)(i) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:


“a material diminution in Executive’s Base Salary below $450,000”
    
2.As of March 17, 2017, this Amendment shall be and is hereby incorporated in
and forms a part of the Employment Agreement.


3.Except as amended and set forth herein, the Employment Agreement shall
continue in full force and effect.






[SIGNATURE PAGE FOLLOWS]
    




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties hereto.




THE NEW HOME COMPANY INC.,
a Delaware corporation




By:    /s/ H. Lawrence Webb    
Name:    H. Lawrence Webb
Title:    Chief Executive Officer








“EXECUTIVE”


/s/ Thomas Redwitz        
Thomas Redwitz






